Case 5:18-cv-05216-TLB Document 1              Filed 11/01/18 Page 1 of 29 PageID #: 1
                                                                             US DISTRICT COURT
                                                                           WESTERN DIST ARKANSAS
                                                                                   FlLED
                                                                               NOV - 1 2018
                                                                          DOUGLASRYOUNGCierk
                                                                           By          ,
                      IN THE UNITED STATES DISTRICT COURT                           Deputy Clerk
                    FOR THE WESTERN DISTRICT OF ARKANSAS

WALMART INC., a Delaware corporation;                        Case No. }~    CV S:2 / Co -(j_JJ
WAL-MART STORES EAST, LLC, an
Arkansas limited liability company; WAL-                       COMPLAINT
MART STORES EAST, L.P., a Delaware
limited partnership; WAL-MART.COM USA,                      JURY DEMANDED
LLC, a California limited liability company;
WAL-MART STORES ARKANSAS, LLC, an
Arkansas limited liability company; WAL-
MART STORES TEXAS, LLC, a Delaware
limited liability company; WAL-MART
LOUISIANA, LLC, a Delaware limited liability
company; and WAL-MART PUERTO RICO,
INC., a Puerto Rico corporation,

                 Plaintiffs,
       V.


SYNCHRONY BANK,

                 Defendant.


       Plaintiffs Walmart Inc.; Wal-Mart Stores East, LLC; Wal-Mart Stores East, L.P.; Wal-

Mart.com USA, LLC; Wal-Mart Stores Arkansas, LLC; Wal-Mart Stores Texas, LLC; Wal-Mart

Louisiana, LLC; and Wal-Mart Puerto Rico, Inc. (collectively, "Walmart") allege the following

claims for relief against Defendant Synchrony Bank ("Synchrony"), on information and belief

except as to Walmart's own conduct:

                                      I.    INTRODUCTION

       1.     For nearly twenty years, Synchrony and its predecessors at General Electric

Company (GE) have provided credit card services to Walmart, extending credit to Walmart

customers through Walrnart-branded credit cards. Walrnart has recently become aware that


                                              1
     Case 5:18-cv-05216-TLB Document 1                 Filed 11/01/18 Page 2 of 29 PageID #: 2
•·




     Synchrony has breached the contract governing this credit card business in several significant

     ways. In July 2018, Walmart announced it was terminating this nearly two-decade relationship.

     Walmart now brings this lawsuit to recover damages for the losses it has suffered from

     Synchrony's breaches of contract.

            2.      Synchrony recently admitted publicly that it deliberately underwrote the

     Walmart/Synchrony credit card program in a way that exposes the program to significant-in

     Synchrony's words, "unique"--credit risk. Synchrony has an explicit, publicly declared business

     strategy of underwriting different credit card programs differently depending on their profitability.

     As Synchrony CFO Brian Doubles explained in an earnings call in 2017: "[O]ur underwriting is

     customized and we underwrite differently whether it's by platform, by program, we target different

     loss rates depending on the overall profitability of those programs." Synchrony openly admitted

     that it applied this business strategy to Walmart. Specifically, Synchrony said it took on a "unique"

     level of "credit risk" with the Walmart/Synchrony credit card program (that is, Synchrony

     extended credit to riskier customers in the Walmart/Synchrony credit card program as compared

     to other programs) because the contract between Synchrony and Walmart gave Synchrony what it

     viewed as "acceptable return" for that risk. As Synchrony CFO Brian Doubles stated in a July 27,

     2018 earnings call, in response to a question asking about the Walmart/Synchrony credit card

     program: "Look, this program was somewhat unique in terms of the profile. That became a

     challenge for us from an economic standpoint. And in this case, we just weren't able to earn a

     return that was in line with the credit risk of the portfolio. Under the old agreement we were

     earning an acceptable return for that risk. In the renewal discussions it became clear that we

     weren't going to be able to maintain that acceptable return level for the risk that we are taking"

     (emphasis added).




                                                       2
Case 5:18-cv-05216-TLB Document 1                Filed 11/01/18 Page 3 of 29 PageID #: 3




       3.                                        The contract that Synchrony CFO Brian Doubles

referred to as the "old agreement"-that is, the contract currently in place between Walmart and

Synchrony, which will expire in -         because Walrnart has chosen not to renew i t - -




                                                                                Synchrony has

admitted, in its own public statements,                     - : it applied to Walrnart its

business strategy of underwriting programs differently depending on profitability; taking on

"unique" credit risk in the Walrnart portfolio because it believed the Walmart contract gave

Synchrony "acceptable return" for that risk.

       4.
                                                                -
-

                                                                                            ■
-
                                                 3
Case 5:18-cv-05216-TLB Document 1                Filed 11/01/18 Page 4 of 29 PageID #: 4




       5.




-                                                                -- -
                                              These breaches,

                                              have caused substantial damages to Walmart, which

now brings this lawsuit to recover its damages from Synchrony' s conduct.

                                        II.     THE PARTIES

       6.     Walmart Inc. is a Delaware corporation with its principal place of business in

Bentonville, Arkansas.

       7.     Wal-Mart Stores East, LLC is an Arkansas limited liability company.

       8.     Wal-Mart Stores East, L.P. is a Delaware limited partnership.

       9.     Wal-Mart.com USA, LLC is a California limited liability company.

       10.    Wal-Mart Stores Arkansas, LLC is an Arkansas limited liability company.

       11.    Wal-Mart Stores Texas, LLC is a Delaware limited liability company.

       12.    Wal-Mart Louisiana, LLC is a Delaware limited liability company.

       13.    Wal-Mart Puerto Rico, Inc. is a Puerto Rico corporation.

       14.    None of the plaintiffs has a principal place of business in Utah. None of the plaintiff

partnership or LLC entities has as a direct or indirect owner either of the following: (1) a




                                                 4
Case 5:18-cv-05216-TLB Document 1                  Filed 11/01/18 Page 5 of 29 PageID #: 5




corporation incorporated in, or having its principal place of business in, Utah; or (2) an individual

residing in Utah.

        15.    Synchrony Bank is a federal savings association as defined by 12 U.S.C. §

1813(b)(2) with its main office in Draper, Utah.

                                 III.   JURISDICTION AND VENUE

        16.    This Court has jurisdiction under 28 U.S.C. § 1332. There is complete diversity

between the parties as defendant Synchrony Bank is a resident of Utah for federal diversity

jurisdiction purposes and none of the plaintiffs are residents of Utah. The amount in controversy

will far exceed the diversity jurisdiction threshold of $75,000.

        17.    Venue is proper in this District under 28 U.S.C. § 1391 because a substantial part

of the events or omissions giving rise to this claim occurred in this District. Specifically,

Synchrony employs dozens of employees in this District specifically to service the

Walmart/Synchrony credit card program. Additionally Synchrony employees, including senior

executives, and/or agents have made contact with Walmart via face-to-face meetings, telephone

conferences and correspondence in Arkansas; and Synchrony is a party to a contract with Walmart

that involves making payments to Walmart, which is headquartered in this District.

                                  IV.     FACTUAL ALLEGATIONS

       A. Walmart, Synchrony, and the Walmart-Synchrony Credit Card Program

        18.    Walmart started in 1962, when Sam Walton opened the first Walmart store in

Rogers, Arkansas. Walmart now has over $300 billion in annual net sales in the U.S. (not including

sales from Sam's Club, a membership-only warehouse club), stores in all 50 states, and multiple

online channels including walmart.com.




                                                   5
Case 5:18-cv-05216-TLB Document 1              Filed 11/01/18 Page 6 of 29 PageID #: 6




       19.      Synchrony Financial is a consumer financial services company and the largest

provider of private label credit cards in the United States based on purchase volume and

receivables. Synchrony Financial offers credit products primarily through its wholly owned

subsidiary Synchrony Bank ("Synchrony"), formerly known as GE Capital Retail Bank, a federal

savings bank. Synchrony Financial separated from General Electric Company ("GE") in

November 2015, following the completion of an exchange offer in which GE exchanged shares of

GE common stock for all the remaining shares of Synchrony Financial common stock that were

owned by GE.

       20.     Walmart began offering a consumer credit card program with a GE-owned bank (a

Synchrony predecessor) in 1999. The contract governing that program was amended and restated

in _ , and most recently in -           as the currently governing

                                 Agreement,                          (together with subsequent

amendments, the "Agreement"), between Walmart and Synchrony.

       21.     The Agreement provides for                between Walmart and Synchrony -




       B. Synchrony's Breaches of the Agreement
                                                                                       -
       22.     Synchrony breached the Agreement in three ways. First, Synchrony

against Walmart by using                                                       by Synchrony's

own admission

                  that, in Synchrony's words, were"

- " - t h a t is, in Walmart's                                   Second,




                                               6
Case 5:18-cv-05216-TLB Document 1                 Filed 11/01/18 Page 7 of 29 PageID #: 7




- __                        ,

                                                                              ---
                                                          . Third, after U.S. corporate taxes were

cut significantly in 2017



-                                                                               -              ■
■
                                                                              -·
       23.
                                                                               -


       24.     Synchrony's own public statements

                                . Synchrony has publicly described a business strategy of applying

different underwriting guidelines to different programs depending on the profitability of each

program. As Synchrony CFO Brian Doubles explained in an earnings call in 2017: "[O]ur

underwriting is customized and we underwrite differently whether it's by platform, by program,

we target different loss rates depending on the overall profitability of those programs." Synchrony


                                                 7
Case 5:18-cv-05216-TLB Document 1                 Filed 11/01/18 Page 8 of 29 PageID #: 8




also stated publicly that it applied this business strategy to Walmart. Specifically, Synchrony said

it took on a "unique" level of "credit risk" with the Walmart/Synchrony credit card program (that

is, Synchrony extended credit to riskier customers in the W almart/Synchrony credit card program

as compared to other programs) because the Agreement gave Synchrony what it viewed as

"acceptable return" for that risk. As Brian Doubles stated in a July 27, 2018 earnings call, in

response to a question asking about the Walmart/Synchrony credit card program: "Look, this

program was somewhat unique in terms of the profile. That became a challenge for us from an

economic standpoint. And in this case, we just weren't able to earn a return that was in line

with the credit risk of the portfolio. Under the old agreement we were earning an acceptable

return for that risk. In the renewal discussions it became clear that we weren't going to be able

to maintain that acceptable return level for the risk that we are taking." (emphasis added).

       25.     These public statements




       26.     Synchrony's business strategy,




-- -                                                                                         -
                                              -I

                                                 8
Case 5:18-cv-05216-TLB Document 1                  Filed 11/01/18 Page 9 of 29 PageID #: 9




        27.     The U.S. economy did not enter into a recession between 2015-16 and 2017-18,       I
                                                                                . In fact, Synchrony

has consistently expressed its belief over this period that "the consumer is still generally healthy"

and "[t]he overall macro environment is pretty strong" (Brian Doubles (CFO), July 22, 2016

Earnings Call) and that the "consumer is in good shape" (Margaret Keane (CEO), May 31, 2018

Sanford C. Bernstein Strategic Decisions Conference).

        28.



                                        -
               . Walrnart has over $300 billion in U.S. net sales (not including sales at Sam's Club)

and stores in all 50 states;


--
                                                  9
Case 5:18-cv-05216-TLB Document 1   Filed 11/01/18 Page 10 of 29 PageID #: 10




-
-
                                                                  --
-



                                    10
Case 5:18-cv-05216-TLB Document 1   Filed 11/01/18 Page 11 of 29 PageID #: 11




               -                                           --

                                    11
Case 5:18-cv-05216-TLB Document 1   Filed 11/01/18 Page 12 of 29 PageID #: 12




                                                                          I



                                               --                        ■
-     32.




                                    12
Case 5:18-cv-05216-TLB Document 1                 Filed 11/01/18 Page 13 of 29 PageID #: 13




--
---     33.     Publicly, Synchrony was touting its mobile capabilities as one of the keys to its

competitive success. Synchrony CEO Margaret Keane said in a July 2015 earnings call that the

"whole digital strategy" was a "big win" and "mobile applications are really growing." As she put

it, "[A]s the consumer behavior shifts to mobile[,] I think one big advantage that we have versus

many other general purpose credit cards is you can apply and buy immediately and you could do

it on your mobile phone," which she called "a big, big opportunity for us." In a January 2017

earnings call, CEO Margaret Keane said that growth in mobile applications was "a very strong

metric and one that we feel very good about." And in May 2018, CEO Margaret Keane said that

"a lot of what we're trying to do right now, and this is in both the big retailers down to the smaller

retailers, is helping them accelerate their mobile capabilities .... "

       34.




                                                                                               -
-                                                                 --
       35.
               ■                                                                           -
-                                                                                         -
                                                   13
Case 5:18-cv-05216-TLB Document 1                 Filed 11/01/18 Page 14 of 29 PageID #: 14




                                                                                                -
-      36.

(A "dual card" is a card that can be used both at Walmart and at other retailers, similar to a general

purpose credit card, in contrast to a "private label credit card" that can only be used at Walmart.)


                                                                                        ■-




                                                  14
Case 5:18-cv-05216-TLB Document 1                 Filed 11/01/18 Page 15 of 29 PageID #: 15




                                                       . Synchrony has said publicly that dual card

customers are lower risk than private label credit card customers. Synchrony CFO Brian Doubles

said in an earnings call in 2015 that dual card "tends to be [a] higher FICO customer" that generates

"lower losses."

       38.
                                      --                                   -
                                                                                     --
                                                                                      Synchrony has

publicly stated that its general strategy for converting private label credit card customers to a dual

card is a "low and grow" strategy: "[W]e start out consumers with a smaller line PLCC [private



                                                  15
Case 5:18-cv-05216-TLB Document 1                Filed 11/01/18 Page 16 of 29 PageID #: 16




label credit card] card. And then over time we watch them and then we upgrade them to a larger

PLCC line and then ultimately we upgrade them into a Dual Card. We like that strategy. We think

it's prudent risk management . . . ." (Brian Doubles (CFO), Jan. 23, 2015 Earnings Call).

Synchrony even told the public that "low and grow" had been a long-term strategy: "This is a

strategy that we've had in place for four years where we start consumers up with a lower line on

PLCC and we upgrade them overtime [sic], and that strategy has been pretty consistent." (Brian

Doubles (CFO), Apr. 17, 2015 Earnings Call). Synchrony went on to say it would disclose to

investors if it ever were to change that strategy: "If we are going to change that in the future and

do something bigger we would always come and we will describe it at that point." (Id.)




-
       39.



       -                                                                                 -
     -- -
               - ■-                                                       -■- ■
---       -
       40.




■-
-   --   --
--
                                                 16
Case 5:18-cv-05216-TLB Document 1              Filed 11/01/18 Page 17 of 29 PageID #: 17




       41.



-




-                                                , Synchrony was publicly touting the strength of

the U.S. economy and the U.S. consumer. CEO Margaret Keane said in May 2018: "[W]e entered

2018 with an economy that I think is in good shape. We feel the consumer is in good shape."

Similarly, in May 2018 CFO Brian Doubles said: "I think we still feel pretty good about the U.S.

consumer. I think the consumer is strong. They're spending. Unemployment levels are at historic

lows right now. So we feel pretty good about the environment."




                                               17
Case 5:18-cv-05216-TLB Document 1   Filed 11/01/18 Page 18 of 29 PageID #: 18




      43.
                                                                  -
      -                                                            --
  --
---
■     -
    -
                                                           --
      44.

                                                                -I
■



      45.




                                    18
Case 5:18-cv-05216-TLB Document 1   Filed 11/01/18 Page 19 of 29 PageID #: 19




      2. . .• •e Agreement by                                             I


                                             --
      46.   - -




-
------
-      -- -
-        --
      47.   - -




      48.



-

               -                                                        •
                                    19
Case 5:18-cv-05216-TLB Document 1                Filed 11/01/18 Page 20 of 29 PageID #: 20




       49.                           beginning in August 2014, Synchrony Financial entered into

several transactions to effect the first steps in GE's planned staged exit from Synchrony Financial's

business and the independent existence of Synchrony Financial as a public company separate from

GE, including closing an initial public offering (IPO). In approximately May 2015, Synchrony

Financial filed an application with the Federal Reserve Board seeking approval to operate as a

publicly owned savings and loan holding company and to retain control of Synchrony Bank. On

October 14, 2015, the Federal Reserve Board approved the application, noting that even though

Synchrony Bank would have adequate fmancial resources as a stand-alone company, a split-off

from GE would "eliminate GE as a source of strength" for Synchrony Bank.

       50.     On November 17, 2015, GE completed the split-off of Synchrony Financial,

completing its offer to exchange shares of GE common stock for all the remaining shares of

Synchrony Financial common stock that were owned by GE. Synchrony Financial' s 10-K for 2015

refers to this November 17, 2015 event as the "Separation": afterwards, GE no longer owned any

of the outstanding Synchrony Financial common stock.

       51.



                         Synchrony Financial's SEC filings revealed that its -         cost of funds

was 1.9% for year-end 2017; 1.85% for year-end 2016; and 1.83% for year-end 2015. -

                                                                       In 2016, for example, -

Synchrony's publicly reported cost of funds was 1.85%,




                                                 20
Case 5:18-cv-05216-TLB Document 1   Filed 11/01/18 Page 21 of 29 PageID #: 21




      52.
                                                           ---
                                               -■■---
                                                             -
■
--    53.
                                                            -

                                                        --                1
-                                                        -
      54.   - -




      55.




                 -                                         ---
                                    21
Case 5:18-cv-05216-TLB Document 1                Filed 11/01/18 Page 22 of 29 PageID #: 22




       56.
                                                                      ---                       ■
■
       57.     In 2017, however, Congress passed and President Trump signed P.L. 115-97,

commonly referred to as the "Tax Cut and Jobs Act." As was widely reported at the time, the law

cut U.S. corporate tax rates from their previous rate of 3 5% to a permanently lower rate of 21 %.

       58.     Synchrony benefited from the corporate tax cut. The company's form 10-Q for the

six months ended June 30, 2018, reported: "The effective tax rate for the three and six months

ended June 30, 2018 decreased compared to the same period in the prior year primarily due to the

reduction in the corporate tax rate from 35% to 21 %." Thus, Synchrony reported an "Effective tax

rate" of 23.2% for the six months ended June 30, 2018-slightly different from the applicable U.S.

federal statutory rate primarily due to state income taxes.

       59.
                                                               --                                I

                                                                                                ■
-      60.
                                                                                           -
                                       -
                                                 22
Case 5:18-cv-05216-TLB Document 1                Filed 11/01/18 Page 23 of 29 PageID #: 23




--■

-                                              -
       61.
                                              ---
-                                                                                      -
---    62.
                                                                                               ■
-
-I
      Breach of Contract:

       63.       Walmartrealleges and reasserts the foregoing allegations.

       64.       The Agreement is a contract between Walmart and Synchrony.

       65.       Walmart has complied with the Agreement.

       66.       Synchrony has breached the Agreement by

                                      I                                               -■
                                                                . This is a breach of the contract's

express terms.




                                                 23
Case 5:18-cv-05216-TLB Document 1                 Filed 11/01/18 Page 24 of 29 PageID #: 24




           67.    Walmart has been damaged by Synchrony's breach in an amount to be proven at

trial.

                                SECOND CLAIM FOR RELIEF
         Breach of the Implied Covenant of Good Faith and Fair Dealing:


           68.    Walmart realleges and reasserts the foregoing allegations.

           69.    The Agreement is a contract with an implied covenant of good faith and fair

dealing. Synchrony has impliedly promised that it will not intentionally or purposely do anything

which will destroy or injure Walmart's right to receive the fruits of the contract.

           70.    Walmart has complied with the Agreement.

           71.    Synchrony has breached the implied covenant of good faith and fair dealing by

                                                                                I


-          This conduct constitutes breaches of the implied covenant of good faith and fair dealing:

Synchrony has intentionally prevented Walmart from receiving the fruits of the contract -




           72.
                                          -I                                              -
                  Walmart has been damaged by Synchrony's breach in an amount to be proven at

trial.

                                 TIDRD CLAIM FOR RELIEF
            Breach of Implied Covenant of Good Faith and Fair Dealing:

           73.    Walmart realleges and reasserts the foregoing allegations.




                                                   24
Case 5:18-cv-05216-TLB Document 1                 Filed 11/01/18 Page 25 of 29 PageID #: 25




         74.    The Agreement is a contract with an implied covenant of good faith and fair

dealing. Synchrony has impliedly promised that it will not intentionally or purposely do anything

which will destroy or injure Walmart's right to receive the fruits of the contract.

         75.    Walmart has complied with the Agreement.

         76.    Synchrony has breached the implied covenant of good faith and fair dealing by



                               --                                               . This is a breach of

the implied covenant of good faith and fair dealing: Synchrony has intentionally injured Walmart' s

right to receive the fruits of the contract -



         77.
                                                                            --
                Walmart has been damaged by Synchrony's breach in an amount to be proven at

trial.

                                      FOURTH CLAIM FOR RELIEF
                                       Breach of Contract: -

         78.    Walmartrealleges and reasserts the foregoing allegations.

         79.    The Agreement is a contract between Walmart and Synchrony.

         80.    Walmart has complied with the Agreement.

         81.    Synchrony has breached the Agreement by



                                                       -
                     . This is a breach of the contract's express terms.
                                                                              - -
         82.    W almart has been damaged by Synchrony' s breach in an amount to be proven at

trial.




                                                  25
Case 5:18-cv-05216-TLB Document 1                 Filed 11/01/18 Page 26 of 29 PageID #: 26




                                   FIFTH CLAIM FOR RELIEF
                 Breach oflmplied Covenant of Good Faith and Fair Dealing: -

         83.     Walmart realleges and reasserts the foregoing allegations.

         84.     The Agreement is a contract with an implied covenant of good faith and fair

dealing. Synchrony has impliedly promised that it will not intentionally or purposely do anything

which will destroy or injure Walmart's right to receive the fruits of the contract.

         85.     W almart has complied with the Agreement.

         86.     Synchrony has breached the implied covenant ·of good faith and fair dealing by



                   ---                                                                 --
                                                     This is a breach of the implied covenant of good

faith and fair dealing: Synchrony has intentionally injured Walmart's right to receive the fruits of

the contract -


■
         87.
                   -                                                                   -
                 Walmart has been damaged by Synchrony's breach in an amount to be proven at

trial.

                                  DEMAND FOR JURY TRIAL

         Walmart demands a jury trial.

                                      PRAYER FOR RELIEF

         WHEREFORE, Walmart prays judgment should be entered as follows:

         1.      Damages awarded to W almart to compensate it for the harm it has suffered, in an

amount to be proven at trial but estimated to be no less than $800 million;

         2.      Prejudgment and postjudgment interest;

         3.      An award of the costs of suit, including reasonable attorneys' fees; and

         4.      Such other and further relief as this Court deems just, equitable, and proper.

                                                  26
Case 5:18-cv-05216-TLB Document 1            Filed 11/01/18 Page 27 of 29 PageID #: 27




     Dated this 1st day of November, 2018.




                                             27
Case 5:18-cv-05216-TLB Document 1   Filed 11/01/18 Page 28 of 29 PageID #: 28




                                    WALMARTINC.
                                    WAL-MART STORES EAST, LLC
                                    WAL-MART STORES EAST, L.P.
                                    WAL-MART.COM USA, LLC
                                    WAL-MART STORES ARKANSAS,                     LLC
                                    WAL-MART STORES TEXAS, LLC
                                    WAL-MART LOU     A, LLC,
                                    WAL-MART P RTO CO, INC.




                                          eal Manne, AR 2017083
                                         Susman Godfrey LLP
                                         1000 Louisiana Suite 5100
                                         Houston, TX 77002-5096
                                         Telephone: (713) 651-9366
                                         Fax: (713) 654-6666
                                         nmanne@susmangodfrey.com

                                         Drew Hansen (pro hac vice forthcoming)
                                         Bar No. 30467 (WA)
                                         Susman Godfrey LLP
                                         1201 Third Avenue Suite 3800
                                         Seattle, WA 98101
                                         Telephone: (206) 516-3880
                                         Fax: (206) 516-3883
                                         dhansen@susmangodfrey.com

                                         Steven Shepard (pro hac vice forthcoming)
                                         Bar No. 5291232 (NY)
                                         Cory Buland (pro hac vice forthcoming)
                                         Bar No. 4842654 (NY)
                                         Susman Godfrey LLP
                                         1301 Avenue of the Americas, 32 FL
                                         New York, NY 10019
                                         Telephone: (212) 336-8330
                                         Fax: (212) 336-8340
                                         sshepard@susmangodfrey.com
                                         cbuland@susmangodfrey.com




                                    28
Case 5:18-cv-05216-TLB Document 1   Filed 11/01/18 Page 29 of 29 PageID #: 29




                                         Russell Atchley, AR 82007
                                         Samantha B. Leflar, AR 2010190
                                         Kutak Rock LLP
                                         234 East Millsap Road, Suite 200
                                         Fayetteville, AR 72073
                                         Telephone: (479) 973-4200
                                         Fax: (479) 973-0007
                                         Russell.Atchley@KutakRock.com
                                         Samantha.Lef1ar@KutakRock.com

                                         Bartholomew L. McLeay, Esq.
                                         Kutak Rock LLP (pro hac vice forthcoming)
                                         1650 Farnam Street
                                         Omaha, NE 68102
                                         Telephone: (402) 346-6000
                                         Fax: (402) 231-8775
                                         Bart.Mcleay@kutakrock.com




                                    29
